Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are currently pending.
Examiner's Note
3.	The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.
It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson,397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments (see MPEP 2123).
The Examiner has cited particular locations in the reference(s) as applied to the claims below for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-3, 5-10, 12-17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hui (US 2018/0349254). 
	Regarding claim 1, Hui discloses a computer-implemented method for providing analytic results from an analytics platform (Figure 1A), the method being executed by one or more processors and comprising: 
	receiving, by a web tier, a first analytics request from a client device ([0128], web server corresponding to web tier, and [0037]-[0040]); 
	determining, by the web tier, that the first analytics request implicates at least one offline document ([0009], [0037]-[0040], [0072] and [0078], offline data sources); 
	transmitting, by the web tier, at least a portion of the first analytics request to a first slim analytics server of an analytics platform ([0037]-[0040]), the first slim analytics server operating in an offline mode ([0009], [0037]-[0040], [0072] and [0078]) and, in response to receiving the at least a portion of the first analytics request, the first slim analytics server communicates with an offline document server that loads data from the at least one offline document and executes one or more computations on the data to provide first analytics results to the first slim analytics server ([0037]-[0040], analysis results); 
	receiving, by the web tier, the first analytics results from the first slim analytics server ([0037]-[0040]); and 
	transmitting, by the web tier, a response to the client device, the response comprising the first analytics results ([0037]-[0040], [0072] and [0078]).

	receiving, by a web tier, a first analytics request from a client device ([0128], web server corresponding to web tier, and [0037]-[0040]); 
	determining, by the web tier, that the first analytics request implicates at least one offline document ([0009], [0037]-[0040], [0072] and [0078], offline data sources);  
	transmitting, by the web tier, at least a portion of the first analytics request to a first slim analytics server of an analytics platform ([0037]-[0040]), the first slim analytics server operating in an offline mode ([0009], [0037]-[0040], [0072] and [0078]) and, in response to receiving the at least a portion of the first analytics request, the first slim analytics server communicates with an offline document server that loads data from the at least one offline document and executes one or more computations on the data to provide first analytics results to the first slim analytics server ([0037]-[0040], analysis results); 
	receiving, by the web tier, the first analytics results from the first slim analytics server ([0037]-[0040]); and 
	transmitting, by the web tier, a response to the client device, the response comprising the first analytics results ([0037]-[0040], [0072] and [0078]).

	Regarding claim 15, Hui discloses system (Figure 10), comprising: 
	a computing device (Figure 10); and 

	receiving, by a web tier, a first analytics request from a client device ([0128], web server corresponding to web tier, and [0037]-[0040]);
	determining, by the web tier, that the first analytics request implicates at least one offline document ([0009], [0037]-[0040], [0072] and [0078], offline data sources);  
	transmitting, by the web tier, at least a portion of the first analytics request to a first slim analytics server of an analytics platform ([0037]-[0040]), the first slim analytics server operating in an offline mode ([0009], [0037]-[0040], [0072] and [0078]) and, in response to receiving the at least a portion of the first analytics request, the first slim analytics server communicates with an offline document server that loads data from the at least one offline document and executes one or more computations on the data to provide first analytics results to the first slim analytics server ([0037]-[0040], analysis results); 
	receiving, by the web tier, the first analytics results from the first slim analytics server ([0037]-[0040]); and 
	transmitting, by the web tier, a response to the client device, the response comprising the first analytics results ([0037]-[0040], [0072] and [0078]).

	Regarding claims 2, 9 and 16, Hui discloses wherein the first slim analytics server is absent functionality for processing offline documents to generate analytics results ([0009], [0037]-[0040], [0072] and [0078]).

	Regarding claims 3, 10 and 17, Hui discloses wherein the first slim analytics server executes within a first process and the offline document server executes in a second process that is different from the first process ([0037]-[0040], [0072] and [0078]).

	Regarding claims 5, 12 and 19, Hui discloses the first slim analytics server comprises a proxy for communication with the offline document server ([0047], proxy).

	Regarding claims 6, 13 and 20, Hui discloses wherein the analytics platform comprises a normal analytics server and an offline document processing engine that execute in a process (([0037]-[0040], [0090] and [0100]).

	Regarding claims 7 and 14, Hui discloses wherein the response comprises a server identifier that uniquely identifies the first slim analytics server within the analytics platform (([0037]-[0040], [0057], [0090] and [0100]).
 
Allowable Subject Matter
5.	Claims 4, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion	
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERILYN P NGUYEN whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. 

/MERILYN P NGUYEN/Primary Examiner of Art Unit 2153